DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Avena (Reg. No. 75211) on August 3, 2021.
The application has been amended as follows: 

1.	(Currently Amended) A method of multitenant directory management, comprising:
accessing a multitenant directory at a central server, wherein the multitenant directory comprises a mapping between user identities and  information technology (IT) resources for a plurality of organizations, [[and]] wherein each of the plurality of organizations comprises a plurality of users, and wherein an IT resource of the IT resources is for an organization of the plurality of organizations and includes file systems;
transmitting at least a portion of the multitenant directory to a device, wherein the portion of the multitenant directory comprises references to  the file systems of the IT resource for [[an]] the organization of the plurality of organizations; and
authenticating a user of the organization for access to the at least the portion of the multitenant directory at the device utilizing a protocol, wherein the authenticating is based at least in part on the user of the organization being assigned a permission to access the file systems of the IT resource, and wherein the authenticating comprises:
providing an indication to at least the device that [[a]] the user of the organization [[has]] is assigned the permission .
2.	 (Currently Amended) The method of claim 1, further comprising:
providing a second indication to the  IT resource for the organization that the user has  the permission to access the portion of the multitenant directory.
3.	 (Currently Amended) The method of claim 1, further comprising:
transferring the  IT resources between an other server and the central server.
4.	 (Currently Amended) The method of claim 3, wherein transferring the  resources between the other server and the central server comprises:
referencing, by the central server, the  IT resources at the other server;
transmitting, from the central server, the  IT resources to the other server;
receiving, at the central server, the  IT resources from the other server; or
any combination thereof.
 IT resources further comprise a computing device, an application, or both.
6.	 (Original) The method of claim 1, further comprising:
activating the device;
activating a second device based at least in part on a system load from the plurality of organizations; and
transmitting the at least the portion of the multitenant directory to the second device.
7.	 (Currently Amended) The method of claim 6, further comprising:

authenticating a second user of the organization for access to the at least the portion of the multitenant directory utilizing a second protocol associated with the second device and different from the  protocol.
8.	 (Currently Amended) The method of claim 7, further comprising:
de-authenticating the user for access to the at least the portion of the multitenant directory based at least in part on the permission being revoked due to an occurrence of one or more events within a threshold time.
9.	 (Original) The method of claim 8, wherein the one or more events includes the user attempting to access the at least the portion of the multitenant directory multiple times or from multiple IP addresses, or both.
10.	 (Original) The method of claim 1, further comprising:
identifying a command received via a web-based console;
receiving a request for directory access from a server agent located on a remote device; and

11.	 (Currently Amended) The method of claim 1, further comprising:
transmitting the at least the portion of the multitenant directory from the device to a  portion of an on-premises server of the organization, wherein the portion of the on-premises server includes an LDAP sync replica.
12.	 (Original) The method of claim 1, further comprising:
communicating with a single-sign-on server to support identity assertion to a third party on behalf of at least one organization of the plurality of organizations, wherein the identity assertion is based at least in part on the single-sign-on server accessing the multitenant directory, and wherein the single-sign-on server utilizes at least one of Security Assertion Markup Language (SAML), OpenID, or OAuth.
13.	 (Original) The method of claim 1, wherein the at least the portion of the multitenant directory is transmitted to the device from the central server or from an other server via the central server.
14.	 (Original) The method of claim 1, wherein the device comprises an edge server.
15.	(Currently Amended) A system for multitenant directory management, comprising:
a hardware-implemented central server comprising a multitenant directory that comprises a mapping between user identities and information technology (IT) resources for a plurality of organizations, wherein each of the plurality of organizations comprises a plurality of users, and wherein an IT resource of the IT resources is for an organization of the plurality of organizations and includes file systems;
a device that supports access to the multitenant directory, wherein the device hosts at least a portion of the multitenant directory, the portion of the multitenant directory comprising references to  the file systems of the IT resource for [[an]] the organization of the plurality of organizations; and
an authentication server that is configured to:
authenticate a user of the organization for access to the at least the portion of the multitenant directory at the device utilizing a protocol, wherein the authenticating is based at least in part on the user of the organization being assigned a permission to access the file systems of the IT resource, and 
provide an indication to at least the device that [[a]] the user of the organization [[has]] is assigned the permission.
16.	 (Currently Amended) The system of claim 15, wherein the device supports access to the multitenant directory using a second protocol that is different than the protocol, the system further comprising:
a directory server that supports access to the multitenant directory using the second protocol; and
a console server that provides a user interface for web-based access to the multitenant directory.
17.	 (Original) The system of claim 15, further comprising:
an agent server that controls server agents located on remote devices and supports agent access to the multitenant directory; and
a server agent in communication with the agent server and located on a user device of the plurality of organizations.
18.	 (Currently Amended) The system of claim 15, wherein the device supports access to the multitenant directory using a second protocol, the system further comprising:
a second device operable to activate [[if]] when a system load from the plurality of organizations is greater than a first threshold and to deactivate [[if]] when  third protocol, and wherein the second device hosts the at least the portion of the multitenant directory for the organization or for a second organization of the plurality of organizations, or both.
19.	 (Original) The system of claim 15, further comprising:
a remote authentication server that authenticates guest users or virtual private network users, or both, for access to the at least the portion of the multitenant directory.
20.	 (Currently Amended) The system of claim 15, wherein the hardware-implemented central server is configured to transfer one or more  IT resources to or from an other server.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “accessing a multitenant directory at a central server, wherein the multitenant directory comprises a mapping between user identities and information technology (IT) resources for a plurality of organizations, wherein each of the plurality of organizations comprises a plurality of users, and wherein an IT resource of the IT resources is for an organization of the plurality of organizations and includes file systems; transmitting at least a portion of the multitenant directory to a device, wherein the portion of the multitenant directory comprises references to the file systems of the IT resource for the organization of the plurality of organizations; and authenticating a user of the organization for access to the at least the portion of the multitenant directory at the device utilizing a protocol, wherein the authenticating is based at least in part on the 
The following is considered to be the closest prior art of record:
Kranz (US 2014/0173694) – teaches a multitenant directory to store data for multiple users and multiple organizations.
Sim (US 7181523) – teaches using edge servers to transmit data from a central server to increase the retrieval speed for the end user.
Landherr (US 6880156) – teaches adjusting the sever load by requesting additional edge servers based on the load of the server being above a threshold.
David (US 2014/0108474) – teaches authenticating a user using a plurality of different authentication services to give the user access to the content delivery network.
Mantel (US 10382445) – teaches a multitenant directory including adding new user information.
However, combining all of the features as claimed including the newly added features of the IT resources stored on the multitenant directory containing file systems and the user being authenticated based on permissions to the IT resources as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are 
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The claims submitted on March 23, 2020 in combination with the above Examiner Amendment has the potential prior art rejections. Also, the Terminal Disclaimer submitted on August 3, 2021 has overcome the potential Double Patenting rejection. Therefore, the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498